EXHIBIT 10.29
Letter Agreement
January 30, 2011
Edward S. Nekritz
c/o ProLogis
4545 Airport Way
Denver, CO 80239
          Re:      Continuing Employment; Executive Protection Agreement
Dear Ed:
          This letter sets forth our agreement with respect to certain aspects
of your employment following the consummation of the transactions contemplated
by the Agreement and Plan of Merger by and among AMB Property Corporation, AMB
Property, L.P., ProLogis, Upper Pumpkin LLC, New Pumpkin Inc. and Pumpkin LLC,
dated as of January 30, 2011 (the “Merger Agreement”), and serves to amend the
Executive Protection Agreement between you and ProLogis dated as of November 10,
2009 (the “Executive Protection Agreement”). Any amendment to your Executive
Protection Agreement is made in connection with, conditioned upon, and subject
to the consummation of, the transactions contemplated by the Merger Agreement.
Capitalized terms used and not defined in this letter shall have the meanings
ascribed to them in the Executive Protection Agreement.
          1.      Paragraphs 1 and 2, respectively, of the Executive Protection
Agreement are hereby amended to read as follows:
          “1.      Term of Agreement. The ‘Term’ of this Agreement shall
commence at the Topco Effective Time (as defined in the Agreement and Plan of
Merger by and among AMB Property Corporation, AMB Property, L.P., ProLogis,
Upper Pumpkin LLC, New Pumpkin Inc. and Pumpkin LLC, dated as of January 30,
2011 (the “Merger Agreement”)) and shall continue until the end of the
twenty-fourth calendar month thereafter; provided, however, that, if a Change in
Control (as defined in paragraph 3 below, other than the Topco Merger, as
defined in the Merger Agreement) occurs during the Term, the Term of this
Agreement shall continue until the end of the twenty-fourth calendar month after
the calendar month in which such Change in Control occurs, at which time it will
expire.
          2.      Employment After a Change in Control. If the Executive is in
the employ of the Trust on the date of a Change in Control, the Trust hereby
agrees to continue the Executive in its employ for the period commencing on the
date of the Change in Control and ending on the last day of the Term of this
Agreement. During the period of employment described in the foregoing provisions
of this paragraph 2 (the ‘Employment Period’, with each Change in Control
occurring during the Term commencing a new ‘Employment Period’ based on the
extended Term of the Agreement resulting from such Change in Control), the
Executive shall hold such position with the Trust and exercise such authority
and perform such executive duties as are commensurate with his position,
authority and duties immediately prior to the Employment Period. The Executive
agrees that during the

 



--------------------------------------------------------------------------------



 



Employment Period he shall devote his full business time exclusively to the
executive duties described herein and perform such duties faithfully and
efficiently; provided, however, that nothing in this Agreement shall prevent the
Executive from voluntarily resigning from employment upon no less than 15 days’
advance written notice to the Trust under circumstances that do not constitute a
Termination (as defined in paragraph 5).”
          3.      Paragraph 3 of the Executive Protection Agreement is hereby
amended by adding the following as the last sentence thereof:
“Notwithstanding any other provision of this Agreement, the Topco Merger shall
be treated as a Change in Control for all purposes of this Agreement.”
          4.      Subparagraph 4(a) of the Agreement is hereby amended to read
as follows:
          “(a)      He shall receive an annual salary which is not less than his
annual salary immediately prior to the Employment Period (increased, if
applicable, as agreed between the Executive and the Trust in connection with the
Topco Merger), payable in accordance with the normal payroll practices of the
Trust.”
          5.      The definition of “Good Reason” in subparagraph 5(c) of the
Executive Protection Agreement is hereby amended to read as follows:
“For purposes of this Agreement, ‘Good Reason’ shall mean, without the
Executive’s express written consent (and except in consequence of a prior
termination of the Executive’s employment), the occurrence of any of the
following circumstances which occur during the Employment Period:
          (I)      a substantial adverse alteration in the nature of the
Executive’s status or responsibilities from those in effect immediately prior to
the Employment Period;
          (II)      a material failure to provide salary and other compensation
and benefits in accordance with paragraph 4;
          (III)      the Trust’s material breach of this Agreement; or
          (IV)      the relocation of the Executive’s principal place of
employment more than 25 miles from the Trust’s Global Operational Headquarters
(Denver) immediately prior to the Employment Period.”
          6.      Subparagraph 6(c) of the Executive Protection Agreement shall
be amended to read as follows:
          “(c)      Any awards granted under the ProLogis 1997 Long Term
Incentive Plan, the ProLogis 2006 Long Term Incentive Plan or under any other
incentive or other plan that are held by the Executive on the date of the
Termination shall vest and shall be exercisable or payable in accordance with
their terms; provided, however, that any awards that are made immediately after
the Topco Effective Time in connection with the Topco Merger, which the parties
have agreed will be time vested ratably over three years (at a rate of 1/3 on
each anniversary of grant), and

2



--------------------------------------------------------------------------------



 



which are not vested as of the date of the Termination shall not be subject to
the foregoing provisions of this subparagraph 6(c) but rather shall vest and
shall be exercisable or payable only with respect to a pro rata portion of the
tranche of the award scheduled to vest in the year in which the date of
Termination occurs, determined based on the period elapsed from the immediately
preceding vesting date.”
          7.      Paragraph 16 of the Executive Protection Agreement is hereby
amended by adding the following as the last sentence thereof:
“Notwithstanding any other provision of this Agreement to the contrary, as of
the Topco Effective Time, the Surviving Corporation (as defined in the Merger
Agreement) shall assume all of the Trust’s rights, powers, duties and
obligations under this Agreement and shall be substituted for the Trust
hereunder for all purposes.”
          8.      Except as expressly provided herein, all of the terms and
conditions of the Executive Protection Agreement shall remain in full force and
effect without modification.
          Please acknowledge your understanding of and agreement to the
provisions of this letter (including the amendments to your Executive Protection
Agreement as set forth herein) by signing this letter in the space provided
below and returning a copy to the undersigned. This letter may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

                  Sincerely yours,    
 
           
 
  By:
 
   
 
  Name:        
 
           
 
  Title:
 
   

Agreed to and acknowledged
as of the ___ day of January, 2011

 

3